DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 4 and 19 directed to an invention non-elected without traverse.  Accordingly, claims 4 and 19 have been cancelled. 

The application has been amended as follows: 

With regard to claims 4 and 19, please cancel claims 4 and 19.
EXAMINER’S REASON FOR ALLOWANCE
Claims 1, 3, 5, 6, 8-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, US2017/0062528 to Aoyama et al. and US2009/0294778 to Mitsuya, either alone or in combination, fails to teach or fairly suggest the feature “each of the optical patterns spanning across at least two of the pixels in the first direction,” “wherein the main light-blocking pattern contacts an entirety of a side surface of the adjacent optical patterns and partially covers a bottom surface of the adjacent optical patterns,” and “the subsidiary light-blocking pattern is disposed on the optical patterns at pixel row boundaries disposed between adjacent pixel rows and spans at least from a first main light blocking pattern to an adjacent main light blocking pattern at the pixel row boundaries.”
Specifically, the prior art of record does not show the subsidiary light-blocking pattern which bridges between adjacent main light-blocking patterns which are disposed on a second substrate opposite the first substrate which consists of the display elements which emit light from the pixel array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822